Citation Nr: 0946206	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision by the RO in Cheyenne, 
Wyoming that denied service connection for hearing loss of 
the right ear and tinnitus. A video conference hearing was 
held before the undersigned Veterans Law Judge in October 
2009.


FINDINGS OF FACT

1.  The Veteran currently has right ear hearing loss which 
was neither incurred in nor aggravated by active service.

2.  The Veteran's current tinnitus was neither incurred in 
nor aggravated by active service.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the Veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 1112, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2006.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

The Board notes that at his Board hearing in October 2009, 
the Veteran testified that VA sent him to a private 
practitioner in Sheridan who examined his ears "last 
spring."  In this regard, the Board notes that the December 
2008 VA examination was performed by a private examiner in 
Sheridan, Wyoming, and thus finds that the examination report 
referenced by the Veteran is on file.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Factual Background

The Veteran contends that he has right ear hearing loss and 
tinnitus due to in-service acoustic trauma and/or aggravation 
of pre-existing hearing loss.

Service treatment records reflect that on entrance medical 
examination in December 1977, the Veteran's ears were listed 
as normal.  Audiometric testing revealed right ear decibel 
thresholds of 0, 5, 5, 0, and 10 , and left ear decibel 
thresholds of 10, 5, 5, 5, 5, and 5, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  In a 
concurrent report of medical history, the Veteran denied any 
history of hearing loss or ear, nose or throat trouble.  

In April 1979, audiometric testing revealed right ear decibel 
thresholds of 55, 45, 40, 45 and 50, and left ear decibel 
thresholds of 5, 5, 5, 5, and 5, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

An April 1979 treatment note reflects that the Veteran 
reported that he had hearing loss for as long as he could 
remember, and had frequent earaches in childhood.  He said he 
had three mastoid operations as a child, and a chronically 
draining right ear.  On examination, there was an old, well-
healed surgery of the right mastoid, and the right tympanic 
membrane was scarred and dull, with purulent exudate.  The 
diagnostic impression was chronic right otitis media and 
mastoiditis, postoperative mastoidectomy times three, and no 
noise-induced hearing problem.  The Veteran was placed on a 
hearing profile.

An ear, nose and throat consultation request dated in April 
1979 reflects that the Veteran had decreased hearing in the 
right ear and a history of three mastoidectomies at age 10 or 
11.  He reported chronic draining in the right ear, and said 
he wore hearing protection faithfully.  The provisional 
diagnosis was chronic right otitis media.  On April 1979 
consultation by an otorhinolaryngologist, the examiner noted 
that the Veteran had otorrhea for years, and the Veteran 
stated that his right ear had never been dry.  The examiner 
noted that the Veteran admitted to "cheating" on his 
hearing test to come into service.  On examination, his right 
mastoid cavity was moist, and there was a positive fistula 
test (vertigo with pressure).  The diagnostic impression was 
chronic otitis media, postoperative mastoid, and "safe" ear 
now.  The examiner opined that this was a condition which 
existed prior to enlistment.

In May 1979, audiometric testing was performed, noting that 
the Veteran had noise exposure on the flight line where he 
performed maintenance.  Audiometric testing revealed right 
ear decibel thresholds of 45, 35, 20, 30, and 30, and left 
ear decibel thresholds of 15, 5, 5, 5, and 15, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  In June 1979, audiometric testing revealed right ear 
decibel thresholds of 70, 55, 50, 60 and 65, and left ear 
decibel thresholds of 10, 5, 0, 0, and 10, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

In September 1979, it was noted that the Veteran reported 
hearing loss since childhood.  Audiometric testing revealed 
right ear decibel thresholds of 40, 40, 45, 25, and 30, and 
left ear decibel thresholds of 0, 0, 0, 5, and 0, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  He was diagnosed with hearing loss of the right ear.

An October 1979 examination report reflects that the Veteran 
had an old, well-healed surgical scar in the right mastoid 
area.  The examiner concluded that the Veteran had chronic 
otitis media of the right ear, with an H-2 hearing profile 
due to a condition that existed prior to entry into service, 
that had improved somewhat with treatment.  The examiner 
opined that the Veteran's chronic otitis media had improved 
somewhat and although still fairly severe was not disabling 
presently.

An October 1979 medical board report determined that the 
Veteran had chronic mastoiditis, postoperative mastoidectomy 
times three, with unilateral hearing loss, that existed prior 
to entry into service and was not permanently aggravated by 
service.  

A December 1979 physical evaluation board (PEB) reflects that 
the majority of the PEB found that the Veteran's entrance 
physical examination made no mention of three operations on 
his ear, drainage from his ear or hearing problems.  The PEB 
noted that the Veteran testified as to his operations and 
that his ear had been draining for approximately ten years.  
He also testified that he told the recruiter and the 
examining physician about his problem and that he flunked his 
initial hearing test, and that the physician told him how to 
cheat to pass the hearing test and "fixed" it with the 
doctor who examined his ears with a light.  The PEB concluded 
that the Veteran was accessed with an unfit condition 
regardless of whether or not it was with the connivance of 
AFEES personnel and his accession constituted an erroneous 
enlistment.  The PEB also determined that worsening of his 
condition, if any, was no more than one would expect as 
normal progression of his specific ear problems.  The PEB 
agreed with the medical board that the Veteran's condition 
was not permanently aggravated by his service.  A minority 
report attached to the majority PEB report reflects that one 
member of the PEB found that the Veteran's story was 
believable, though completely unauthorized.  He observed that 
the Veteran's entrance papers include no reference to an ear 
or hearing problem.  He concluded that the Air Force, through 
the examining physicians at the AFEES, was aware of the 
Veteran's condition and declared him physically qualified for 
service, and the same known defect was now worse and 
disqualifying.  He concluded that therefore service 
aggravation must have occurred.  He recommended that the 
Veteran's condition should be rated as 10 percent disabling, 
and that a pre-existing factor of 10 percent should be 
assessed.

The Veteran's DD Form 214 reflects that he was separated from 
service for disability which existed prior to service, and he 
was not awarded severance pay.

In February 1980, the Veteran filed a claim for service 
connection for chronic otitis media which he asserted was 
aggravated by service.

At a June 1980 VA examination, the Veteran complained of a 
draining right ear and decreased hearing in the right ear.  
The diagnosis was chronic otitis media.

In a June 1980 rating decision, the RO denied service 
connection for otitis media of the right ear.  It was 
determined that the Veteran's right ear condition existed 
prior to service and was not aggravated by service.  The 
Veteran was notified of this decision by a letter dated in 
June 1980 and he did not appeal.

Private medical records dated from September to December 2006 
reflect treatment for a draining right ear and dizziness.  It 
was noted that he had a mastoid bowl in his right ear, the 
result of multiple operations that were done, probably two to 
three mastoid surgeries and one when he was younger.

An October 2007 VA ear, nose and throat consultation reflects 
that the Veteran reported that he had two or three mastoid 
surgeries prior to military service.  The examiner noted that 
he had moderately severe mixed hearing loss in the right ear.  
On examination, he had a large right mastoid cavity.

At a December 2008 VA examination, performed by a private 
practitioner in Sheridan, the Veteran complained of hearing 
loss and tinnitus.  The Veteran reported that he had several 
mastoid surgeries as a child and chronic otitis media.  He 
reported noise exposure while working on jet engines in 
service, and said he wore ear protection.  He did not report 
significant noise exposure after service.  He said he had 
tinnitus in his right ear, and did not know when it began.  
Audiometric testing revealed right ear decibel thresholds of 
55, 45, 35, 35, and 40, and left ear decibel thresholds of 5, 
10, 5, 5, and 10, at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 hertz.

The examiner diagnosed moderate mixed type hearing loss in 
the right ear and normal hearing in the left ear.  The 
examiner stated that based on a review of the claims file 
there was no mention of tinnitus either in service records or 
in private testing.  The examiner opined that the Veteran's 
tinnitus was most likely secondary to a right ear condition, 
for which service connection had previously been denied, and 
that therefore it was not caused by or a result of military 
service.

At his October 2009 Board hearing, the Veteran testified that 
he had right ear hearing loss prior to service, and that he 
had a couple of ear operations as a child.  He said that on 
entry into service, he told his recruiter he had ear problems 
as a child, and the recruiter told him that it was not a big 
deal if it did not bother him.  He also stated that during 
service, he was inside a jet that was being pressurized, and 
his right ear popped, causing severe pain.  He said that 
after that incident he did not seek treatment, although the 
ear began draining and he became dizzy whenever the 
temperature changed.  He stated that he sought treatment for 
the condition after service.  He said he did not have 
tinnitus prior to service.  He said that a private doctor in 
Sheridan told him that he probably had scar tissue in the ear 
and that the pressurization probably ripped it out and tore 
the eardrum.


Hearing Loss

Based on the recent audiometric findings, the Board finds 
that the Veteran has a current right ear hearing loss 
disability as defined by VA (see 38 C.F.R. § 3.385). The 
issue remains whether service connection is warranted for 
right ear hearing loss.

In this regard, the Board notes that a veteran will be 
presumed to have been in sound condition when examined, 
accepted, and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  When no preexisting condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Right ear hearing loss was not noted on service entrance 
examination, and thus the Veteran is presumed to have been in 
sound condition as to right ear hearing loss upon entry into 
service.  However, for the reasons listed below, the Board 
finds that this presumption has been rebutted, as there is 
clear and convincing evidence that right otitis media and 
right ear hearing loss existed prior to service and was not 
aggravated during service.  

Such evidence includes in-service medical evidence that his 
right ear was in a post-operative state, despite having no 
ear operations in service, along with the Veteran's own 
contemporaneous statements to the effect that he had otitis 
media since he was a child, and had three operations on his 
right ear prior to service.  Several service treatment 
records found that the Veteran's right ear hearing loss was 
related to his preexisting otitis media, and that the 
condition was not permanently aggravated by service.  An 
October 1979 examination noted that the Veteran's hearing had 
"improved somewhat."  Additional evidence includes the 
Veteran's sworn testimony in October 2009 to the effect that 
he had right ear hearing loss prior to service.  Although 
audiometric findings in the right ear were worse on 
separation examination than on entrance examination, the 
Veteran has repeatedly stated, including during testimony to 
the PEB in service, that he cheated on his entrance 
examination, with the assistance of his examiners.  The Board 
thus finds that the audiometric findings noted on his 
entrance examination are suspect.  Moreover, the Veteran has 
not submitted any evidence other than his own statements, 
demonstrating that his preexisting right ear hearing loss was 
permanently aggravated by noise exposure in service.  

As the presumption of soundness as to right ear hearing loss 
has been rebutted, service connection may only be awarded for 
this condition if it is shown that it was permanently 
aggravated by military service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Evidence in support of the claim includes statements by the 
Veteran to the effect that he incurred hearing loss in 
service, the fact that the Veteran was exposed to flight line 
acoustic trauma in service, the minority PEB report, and 
evidence showing that he has mixed hearing loss in the right 
ear.

Evidence weighing against the claim includes the fact that 
the medical evidence and the Veteran's testimony show that he 
had right ear hearing loss prior to service, and service 
treatment records by physicians who opined that right ear 
hearing loss was due to otitis media and not acoustic trauma, 
and that it was not permanently aggravated by service.  The 
Board notes incidentally that the Veteran has normal hearing 
in his left ear, despite any acoustic trauma in service.  
There is no medical evidence linking current right ear 
hearing loss with acoustic trauma in service, and the medical 
evidence does not show that this condition increased in 
severity during service.


The Veteran is competent to report that he experiences 
hearing loss.  However, he does not have the requisite 
medical credentials to link his current right ear hearing 
loss to noise exposure in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Jandreau, supra; Buchanan, 
supra.  Moreover, his opinion is outweighed by multiple 
medical opinions of record linking his right ear hearing loss 
to non-service-connected right otitis media.

The Board notes that the Veteran's exposure to in-service 
acoustic trauma is conceded.  However, none of the evidence 
on file specifically links the Veteran's right ear hearing 
loss with service, and the weight of the evidence does not 
show that the preexisting right ear hearing loss was 
permanently worsened by service.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 49.

Tinnitus

Evidence in support of the claim includes statements by the 
Veteran to the effect that he incurred tinnitus in service 
due to acoustic trauma or a pressurization incident on the 
flight line, the fact that the Veteran was exposed to flight 
line acoustic trauma in service, and evidence showing that he 
currently reports tinnitus.

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for diagnosis of 
tinnitus hearing loss.  Moreover, there is no medical 
evidence of tinnitus for many years after separation from 
service.  The first documented tinnitus was in 2008, 
approximately 28 years after service.  The examiner did not 
causally link the current tinnitus to service or to events 
therein. Additionally, the VA examiner opined that the 
current tinnitus was not linked to service, but was most 
likely due to his right ear condition (chronic otitis media 
with mastoid surgeries).

In summary, the record fails to show competent and probative 
evidence of tinnitus in service or for many years thereafter, 
and the preponderance of the evidence is against a finding 
that the condition is due to or aggravated by service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 49.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


